Citation Nr: 0012276	
Decision Date: 05/09/00    Archive Date: 05/18/00

DOCKET NO.  95-13 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active duty in the Air Force from August 
1966 to May 1970, including 10 months in Thailand.  This case 
originally came before the Board of Veterans' Appeals (Board) 
on appeal from a November 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana which, in part, denied the appellant's 
claim of entitlement to service connection for post-traumatic 
stress disorder (PTSD).  The Board remanded the case to the 
RO for additional development in May 1997; the RO has now 
returned the case to the Board for appellate review.

The Board notes that the appellant's claim of entitlement to 
service connection for an acquired psychiatric disorder other 
than PTSD was granted after that issue had been remanded to 
the RO by the Board.  A rating of 100 percent was assigned by 
the RO for the psychiatric disability, effective from March 
1994.  There is no evidence of record indicating that the 
appellant has disputed the effective date assigned by the RO.

In November 1996, a hearing was held in New Orleans before 
the undersigned, who is the Board Member making this decision 
and who was designated by the Chairman to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the agency of original jurisdiction.

2.  The appellant did not engage in combat during his active 
military service.

3.  The medical evidence reflects a diagnosis of PTSD, but 
there is no credible supporting evidence to verify or 
corroborate the appellant's alleged stressors during his 
active military service.


CONCLUSION OF LAW

The appellant's PTSD was not incurred during service.  
38 U.S.C.A. §§ 1110, 1131, and 1154 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303, and 3.304(d) and (f) (1998) (as amended, 64 
Fed. Reg. 32807-32808 (June 18, 1999)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the appellant's claim of 
entitlement to service connection for PTSD is well-grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  This conclusion 
is supported by several diagnoses of PTSD and by findings of 
a relationship between the diagnosis and events the appellant 
claims to have experienced during his military service in the 
Air Force.  The RO has assisted the appellant in all 
necessary matters, including seeking and securing all 
possible service department records.  The Board is satisfied 
that all relevant facts which may be developed have been 
properly developed, and that no further assistance is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107.

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  In the 
absence of chronicity at onset, a grant of service connection 
requires evidence of continuity of symptomatology 
demonstrating that a current disability was incurred in 
service.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be established where all the 
evidence of record, including that pertinent to service, 
demonstrates that the veteran's current disability was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  Cohen v. Brown, 10 Vet. App. 128 (1997).  
The Board notes that the diagnostic criteria, including those 
related to stressors, set forth in THE AMERICAN PSYCHIATRIC 
ASSOCIATION: DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, (4th ed. 1994) (DSM-IV) for mental disorders have 
been adopted by the VA during the pendency of this appeal.  
38 C.F.R. § 4.125.  

According to the updated criteria, a diagnosis of PTSD 
requires that a veteran be exposed to a traumatic event and a 
response involving intense fear, helplessness, or horror.  
The appellant's claim must therefore be reviewed under the 
new regulatory provisions, as well as those in effect when he 
filed his claim.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In that regard, it is also noted that while this 
case was undergoing development, the provisions of 38 C.F.R. 
§ 3.304(f) were amended.  See 38 C.F.R. § 3.304(f) (1999).  
Also, while this case was pending, the General Counsel of the 
VA promulgated a Precedent Opinion defining when a veteran 
had "Engaged in Combat with the Enemy."  See VAOPGCPREC 12-
99 (1999).

A stressor involves exposure to a traumatic event in which 
the person experienced, witnessed, or was confronted with an 
event or events that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of self 
or others and the person's response involved intense fear, 
helplessness, or horror.  See Cohen v. Brown, 10 Vet. App. 
128 (1997).  The sufficiency of a stressor is a medical 
determination and is presumed by a medical diagnosis of PTSD.  
Id. The occurrence of a stressor is an adjudicatory 
determination.  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304 (1999).  

The appellant's military personnel records showed that he was 
in Thailand from January 1969 to December 1969; this 
assignment was classified as being at an isolated duty 
station.  He was attached to the 432nd Civil Engineering 
Squadron as an engineer entomology specialist.  He received 
the Air Force Good Conduct Medal, the National Defense 
Service Medal, the Vietnam Service Medal with one bronze 
service star, and the Republic of Vietnam Campaign Medal.  

The appellant was granted Social Security disability benefits 
in May 1997 because of a psychiatric disorder.  The record 
indicates that his diagnosis was other psychosis, NOS, PTSD 
with grandiose tendencies, manic behavior, loose associations 
and tangential thinking.

The evidence of record includes two written statements from a 
private psychiatrist who had examined the appellant.  The 
first letter, dated in June 1995, stated that the 
psychiatrist had diagnosed PTSD and psychosis, not otherwise 
specified.  The psychiatrist opined that both of these 
disorders were directly related to the appellant's military 
service in Thailand.  The April 1997 letter stated that the 
appellant was still under the psychiatrist's care with a 
diagnosis of psychosis, NOS and PTSD.  He was noted to 
exhibit grandiose tendencies, manic behavior, loose 
associations and tangential thinking, as well as some 
agitation at times.

In June 1999, the appellant underwent a VA psychiatric 
examination.  The examiner stated that the appellant's claims 
file and medical records were reviewed in conjunction with 
the examination.  The appellant reported a history of seeing 
his friend Umberto Rodriguez begging to die as a result of 
torture inflicted by the enemy, as well as an incident in 
which he observed a plane crash and attempted to rescue the 
pilot whose body came apart in the process.  The examiner 
noted that there was no substantiation of these traumas, but 
that, if they occurred they were clearly traumatic enough to 
meet Criteria A for a traumatic stressor for PTSD.  The 
appellant complained of nightmares, intrusive thoughts, 
feelings of estrangement from others, hyperarousal and a 
hyperstartle response.  The examiner rendered a diagnosis 
which included PTSD.

In addition, the appellant has stated in written statements 
received by the RO and in his testimony at his RO personal 
hearing and his Travel Board hearing that he had experienced 
additional specific stressors including coming under fire 
while traveling to Vietnam to assist a priest in the care of 
children in an orphanage; participating in "wolf pack 
patrols" in which enemy soldiers were killed; observing and 
assisting wounded airmen who returned to Udorn Airfield; 
observing the explosion of a B-52 in the air near Udorn 
Airfield after it was hit by a surface-to-air missile; and 
being subjected to enemy attacks with mortar fire while 
serving on the flight line at the Udorn Airfield in Thailand, 
as well as sniper fire.  He has also indicated that he came 
under sniper fire while spraying the base perimeter with 
insecticides.

The holding in Gaines v. West, 11 Vet. App. 353 (1998), a 
case that supplemented the Cohen case, extends the current 
standard for adjudication of claims such as the appellant's 
on the merits by requiring that consideration be given to the 
reported participation in designated campaigns in the 
determination of whether the veteran engaged in combat with 
the enemy, in addition to an analysis of sworn testimony 
recalling combat events, the application of 38 U.S.C.A. 
§ 1154(b) regarding the need for corroboration, and a 
discussion of the application of the-benefit-of-the-doubt 
rule.  See Gaines, 11 Vet. App. at 358-60.

The RO attempted to obtain information that would verify the 
appellant's descriptions of his stressors.  Information was 
requested from the United States Armed Services Center for 
Research of Unit Records (USASCRUR).  A letter from USASCRUR 
to the RO, dated in March 1999, stated that research was 
conducted that was coordinated with the United States Air 
Force Personnel Casualty Center, but that no documentation 
regarding Umberto Rodriguez was located; the only veteran 
found by that name served during WWII.

The appellant alleges that he engaged in combat with the 
enemy during service while participating in 'wolfpack 
patrols'.  A determination as to whether the appellant is a 
veteran of combat is particularly significant in a PTSD claim 
because he is entitled to have his lay statements as to his 
alleged stressors accepted, without corroboration, if he 
engaged in combat with the enemy.  See Gaines v. West, 11 
Vet. App. 353 (1998).  The Court has held that:

"[w]here it is determined, through recognized military 
citations or other supportive evidence, that the veteran was 
engaged in combat with the enemy and the claimed stressors 
are related to such combat, the veteran's lay testimony 
regarding claimed stressors must be accepted as conclusive as 
to their actual occurrence and no further development for 
corroborative evidence will be required, provided that the 
veteran's testimony is found to be 'satisfactory,' e.g., 
credible, and 'consistent with the circumstances, conditions, 
or hardships of [combat] service.'"

Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); see also 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d) (1998) (as 
amended, 64 Fed. Reg. 32807-32808, June 18, 1999)).  Before 
this provision applies, the Board must make a specific 
finding that the appellant was engaged in combat with the 
enemy.  See Zarycki.  Whether or not a veteran "engaged in 
combat with the enemy" must be determined through recognized 
military citations or other supportive evidence.  In other 
words, the claimant's assertions that he "engaged in combat 
with the enemy" are not sufficient, by themselves, to 
establish this fact.

VA's General Counsel has defined the phrase "engaged in 
combat with the enemy" to mean that the appellant must have 
personally participated in a fight or encounter with a 
military foe or hostile unit or instrumentality.  VAOPGCPREC 
12-99.  The fact that the appellant served in a "combat area" 
or "combat zone" does not mean that he himself engaged in 
combat with the enemy.  Id.  Moreover, a general statement in 
the appellant's service personnel records that he 
participated in a particular operation or campaign would not, 
in itself, establish that he engaged in combat with the enemy 
because the terms "operation" and "campaign" encompass both 
combat and non-combat activities.  Id.  Whether or not a 
veteran "engaged in combat with the enemy" must be determined 
through recognized military citations or other supportive 
evidence.  No single item of evidence is determinative, and 
VA must assess the credibility, probative value, and relative 
weight of each relevant item of evidence.  Id.  The 
claimant's assertions that he engaged in combat with the 
enemy are not ignored, but are evaluated along with the other 
evidence of record.  Id.  

In other words, the claimant's assertions that he "engaged in 
combat with the enemy" are not sufficient, by themselves, to 
establish this fact.  In determining whether or not the 
veteran was engaged in combat with the enemy, the Board notes 
that the provisions of 38 C.F.R. § 3.304(f) have recently 
been changed as a result of the Cohen decision.  Formerly, it 
provided that if the claimed stressor was related to combat, 
service department evidence that the veteran engaged in 
combat or was awarded the Purple Heart, Combat Infantry 
Badge, or similar citation would be accepted, in the absence 
of evidence to the contrary, as conclusive evidence of the 
claimed inservice stressor.  In Cohen, the Court noted that 
the corroborating evidence no longer was restricted to 
service department records.  However, there is no restriction 
precluding the Board from using the absence of service 
department records as a factor for determination.  Cohen, 10 
Vet. App. at 142-143.

As noted above, the appellant's military personnel records 
reflect that he was awarded the National Defense Service 
Medal, the Republic of Vietnam Campaign Medal, and the 
Vietnam Service Medal.  A National Defense Service Medal was 
awarded if a veteran served honorably between January 1, 
1961, and August 14, 1974.  UNITED STATES OF AMERICA DEPARTMENT OF 
DEFENSE MANUAL OF MILITARY DECORATIONS AND AWARDS, Appendix D at D-17, 
July 1990.   A Vietnam Service Medal was awarded if a veteran 
served between July 4, 1965 and March 28, 1973, in Vietnam or 
in Thailand, Laos, or Cambodia in direct support of the 
operations in Vietnam.  Id. at D-20.  A Republic of Vietnam 
Campaign Medal was awarded to all service personnel within 
the cited theater, and it does not rule in, or rule out, 
combat.  UNITED STATES OF AMERICA DEPARTMENT OF DEFENSE MANUAL OF 
MILITARY DECORATIONS AND AWARDS, at 7-7, September 1996.

The appellant's personnel records showed that his primary 
military occupational specialty was engineer entomology 
specialist during the time period that he was in Thailand.  
The appellant himself stated in his August 1994 answers to a 
stressor questionnaire that his primary duty was combat 
support; he did not mention any combat activities in response 
to several specific questions.  As discussed above, he 
maintains that he was assigned several other duties while in 
Vietnam, including 'wolf pack patrols', and unloading of the 
wounded.

In this case, for the following reasons, the Board finds that 
the appellant did not engage in combat with the enemy.  
First, his military occupational specialty of engineer 
entomology specialist while in Thailand does not indicate 
combat service.  Although it is possible that he engaged in 
combat with the enemy, his location in a an isolated area in 
Thailand and his military occupational specialty during that 
time period does not indicate that this was likely.  There is 
no support in his military personnel records for his 
allegation that he was involved in any patrol activities or 
that he participated in any combat assignments.  Second, none 
of the appellant's awarded medals or decorations showed 
active combat involvement.  Some of his awards do not 
specifically rule in, or, for that matter, rule out, 
participation in combat with the enemy.  However, when they 
are considered in conjunction with his location and military 
occupational specialty during the relevant time period, there 
is no likelihood that one of these awards was actually 
awarded for combat.

The preponderance of the evidence of record is against 
finding that the appellant engaged in combat with the enemy, 
and there is no reasonable doubt on this issue that could be 
resolved in his favor.  A reasonable doubt exists where there 
is an approximate balance of positive and negative evidence 
which does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  Id.  It is not a means of 
reconciling actual conflict or a contradiction in the 
evidence.  Id.  In this case, for the reasons and bases 
discussed above, a reasonable doubt does not exist as to 
whether he engaged in combat with the enemy in Thailand.  
Therefore, although the evidence shows that the appellant 
served overseas in Thailand during the Vietnam era, the 
evidence does not support the conclusion that he engaged in 
combat with the enemy, and the provisions of 38 U.S.C.A. 
§ 1154(b) do not apply.

Since the Board finds that the appellant did not engage in 
combat with the enemy, there must be credible supporting 
evidence of record that the alleged stressors actually 
occurred in order to warrant service connection. "Credible 
supporting evidence" of a noncombat stressor may be obtained 
from service records or other sources.  Moreau v. Brown, 9 
Vet. App. 389 (1996).  However, the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter 
Court) has held that the regulatory requirement for "credible 
supporting evidence" means that "the appellant's testimony, 
by itself, cannot, as a matter of law, establish the 
occurrence of a noncombat stressor."  Dizoglio v. Brown, 9 
Vet. App. 163 (1996).
His lay testimony is insufficient, standing alone, to 
establish service connection.  Cohen, 10 Vet. App. at 147 
(citing Moreau, 9 Vet. App. at 395).  There is nothing 
corroborating the appellant's claimed stressors.  In fact, 
the unit records from the 432nd Civil Engineering Squadron at 
Udorn Air Force Base in Thailand for the summer of 1969 
showed that, while one aircraft did crash during that time, 
the crew ejected and survived.  There is no mention of any 
sniper or mortar attacks, any 'wolf pack patrols' or any 
evidence of damage by enemy fire to the water supply, 
electricity supply or buildings on the base.  Accordingly, 
there is no credible supporting evidence that the claimed 
stressors actually occurred.

Therefore, the Board concludes that the appellant's 
assertions alone are of insufficient probative value to meet 
the second element required to establish service connection 
for PTSD, credible supporting evidence that the claimed in-
service stressor(s) actually occurred.  In view of the 
foregoing, the Board concludes that while a diagnosis of PTSD 
is established by the medical evidence, a preponderance of 
the evidence is against this claim on the basis that 
verification of the alleged stressors has not been satisfied, 
for the reasons detailed above.  

The Board is cognizant of the appellant's own statements to 
the effect that he experiences symptoms of PTSD that are due 
to stressors while in service.  However, the evidence does 
not indicate that he possesses medical expertise.  He is not 
competent to render an opinion on a matter involving medical 
knowledge, such as diagnosis or causation.  See Edenfield v. 
Brown, 8 Vet. App. 384, 388 (1995); Robinette v. Brown, 8 
Vet. App. 69, 74 (1995); Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

After a thorough review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
appellant's claim for service connection for PTSD.  Although 
diagnoses of PTSD are of record, there is no evidence of 
record corroborating that the alleged inservice stressors 
actually occurred, and there are no specific details of 
record indicating that any of the alleged stressors could be 
verified by competent evidence.  The appellant is not 
entitled to the application of the benefit of the doubt; 
there is no reasonable doubt on this issue that could be 
resolved in his favor.  See 38 U.S.C.A. § 5107(b).  
Accordingly, service connection for PTSD is not warranted.


ORDER

Service connection for PTSD is denied.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals



 

